CONFESSION OF ERROR

PER CURIAM.
Defendant Walter Edwards appeals from an order of the lower court denying his motion to correct illegal sentence. We reverse.
On March 30, 1994, defendant entered a nolo contendere plea in case number 94-6441 to the charges of resisting an officer with violence, aggravated assault with a deadly weapon, criminal mischief-$200-999.99, criminal mischief-$200 or less, driving under the influence causing damage and driving while license suspended or revoked. Defendant was adjudicated guilty and sentenced to two years probation with multiple special conditions, including 364 days in Dade County Jail with SORT. The plea colloquy reflects the trial court’s oral pronouncement of a waiver of credit for time served as of that date.
Defendant’s probation was modified twice thereafter prior to the filing of a third affidavit of violation of probation on January 30,1997. On August 26,1999, the trial court entered an order of revocation of probation and sentenced defendant to a term of thirty months, but awarded only 12 days jail credit. Thereafter, defendant *842moved to correct his sentence, alleging that the trial court failed to award him all of his credit for time served, approximately eight months. The trial court denied this motion without a hearing, and defendant appeals.
While the state argues that defendant waived credit for time served prior to the date of his initial plea on March BO, 1994, it concedes that he may be eligible for an award of credit for time served thereafter. As the present record does not conclusively establish that defendant is entitled to no relief, we reverse and remand for further proceedings. Where the issue is credit for jail time served, a conventional evidentiary hearing is not required. We remand for the trial court to review the jail records and make a determination whether the defendant has received proper credit for time served. See State v. Mancino, 714 So.2d 429, 433 (Fla. 1998); Hidalgo v. State, 729 So.2d 984, 985 (Fla. 3d DCA 1999).
Reversed and remanded with directions.